DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-193188 (filed on 10/03/2017) and JP2018-009641 (filed on 01/24/2018) was received with the present application.

Election/Restrictions

Applicant’s election without traverse of Invention I (drawn to a metal belt for a continuously variable transmission) in the reply filed on 11/18/2020 is acknowledged. Claims 1-2 were elected by the applicant as being directed to Invention I.

Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II (drawn to a method for manufacturing a metal ring of a metal belt for a continuously variable transmission), and there being no allowable generic or without traverse in the reply filed on 11/18/2020. The requirement is therefore made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Deladi et al. (International Patent Application Publication WO2012/081974Al hereinafter referred to as “Deladi”), in view of Murakami et al. (Japanese Patent Publication JP2013024292A hereinafter referred to as “Murakami”) and Ando et al. (U.S PGPUB 2016/0153524 hereinafter referred to as “Ando”).

In regards to claim 1, Deladi teach (Figures 1-3) a metal belt (drive belt 3) for a continuously variable transmission (continuously variable transmission illustrated in figure 1); the metal belt (drive belt 3) being wound around a drive pulley (driving pulley 1) and a driven 
Whereas, Murakami additionally teach (1-4) a metal belt (transmission belt ‘B’) for a continuously variable transmission (belt-type continuously variable transmission); the metal belt (transmission belt ‘B’) being wound around a drive pulley (drive pulley ‘P’) and a driven pulley (driven pulley ‘P’); the metal belt (transmission belt ‘B’) comprising an endless metal ring assembly (laminated ring ‘R’) and a plurality of metal elements (elements ‘E’) supported by the endless metal ring assembly (laminated ring ‘R’); the endless metal ring assembly (laminated ring ‘R’) being formed by laminating a plurality of layers of endless metal rings (plurality of metal annular single-layer rings 12 and the innermost layer ring 13); an inner circumferential projection (projections defined by the second recess 15 on the inner peripheral surface 13i of the innermost layer ring 13) being formed on an inner circumferential surface of at least one metal ring (inner peripheral surface 13i of the innermost layer ring 13) among the plurality of layers of endless metal rings (plurality of metal annular single-layer rings 12 and the innermost layer ring 
Nevertheless, Ando teach (Figures 1-8E) a metal belt (metal belt 15) for a continuously variable transmission (continuously variable transmission ‘T’); the metal belt (metal belt 15) being wound around a drive pulley (drive pulley 6) and a driven pulley (driven pulley 11); the metal belt (metal belt 15) comprising an endless metal ring assembly (metal ring assembly 31 composed of twelve laminated metal rings 33) and a plurality of metal elements (metal elements 32) supported by the endless metal ring assembly (metal ring assembly 31); the endless metal ring assembly (metal ring assembly 31) being formed by laminating a plurality of layers of endless metal rings (laminated metal rings 33); a mesh-like circumferential projection (plurality of projecting portions 38a of the mesh-like uneven surface 38) being formed on at least on circumferential surface of at least one metal ring (inner peripheral surface 33a of the innermost laminated metal ring 33) among the plurality of layers of endless metal rings (laminated metal 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the mesh-like inner and outer circumferential projections on the respective inner and outer circumferential surfaces of each endless metal ring in the endless metal ring assembly of Deladi metal belt using the suggestions in Murakami reference, so that the mesh-like inner circumferential projection on the inner circumferential surface of at least the innermost metal ring in said endless metal ring assembly would have a projection height that is larger than the projection height of the mesh-like outer circumferential projection on the outer circumferential surface of at the outermost metal ring (which would essential result in the projection height of the mesh-like outer circumferential projection being smaller than the projection height of the mesh-like inner circumferential projection as claim 1 limitations requires). Such a modification will permit larger amount of lubrication oil to be held/ carried between the inner circumferential surfaces of the innermost .

Response to Arguments

With respect to applicant's arguments on page 5, last paragraph through page 7, last paragraph in the remarks filed on 02/25/2021, regarding the 35 U.S.C. 103 rejection of claim 1 under Deladi in view of Murakami and the rejection of claim 2 under Deladi in view of Murakami and Ando, both have been fully considered but they are not persuasive for the following reasons:
It’s the applicant position that the amended claim 1 now contain allowable subject matter for including the limitation “the projection height of the mesh-like outer circumferential projection is greater than a thickness of a surface defect layer of the outermost metal ring”. Specifically because, Deladi, Murakami, and Ando, all fail to teach the surface defect layer being provided on the outermost metal ring, or said surface defect layer having the particular structure/ orientation described within claim 1. In fact, applicant appears to argue that the examiner incorrectly interpreting the low-friction coefficient layer 51 (surface defect layer) on the inner peripheral surface 33a (circumferential surface) of the innermost laminated metal ring 33 (at least one metal ring) in Ando’s disclosure as being a surface defect layer that has a thickness smaller than the height of the plurality of projecting portions 38a of the mesh-like uneven surface 38 (projection height of the mesh-like outer circumferential projection). Applicant claim that low-friction coefficient layer 51 cannot be considered a surface defect layer because Ando disclose the low-friction coefficient layer 51 being worn down during the manufacturing process of the innermost laminated metal ring 33 so that the surface of said low-friction coefficient layer 51 has a height equal to or lower than the height of the plurality of projecting portions 38a of the mesh-like uneven surface 38; which would prevent the low-friction coefficient layer 51 from 

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654